Title: From George Washington to Robert Dinwiddie, 19 April 1756
From: Washington, George
To: Dinwiddie, Robert



Honble Sir
Winchester April 19th 1756

Since writing my Letter of Yesterday’s date the inclosd came to hand by which your honr will be informd of a very unlucky affair.
I immediately consulted Colo. Innis and such Officers of my own Regiment as were at this place on the necessary steps to be taken: they unanimously advisd that I shoud remain here with the 50 Recruits that are in Town for the defence of the place till the Militia are raisd that we may thereby compose a Formidable body and march out against the Enemy.
This engagemt happend within 20 Miles of Winchester; and the Sergeant who brought the account assures me that they have Reason to imagine that their numbers are greater than the Letter informs. he says that there were many French amongst them & that the chief part of the whole were mounted on Horses; so that there is great probability that they may have a design upon this place.
I have sent an express to Lord Fairfax with a copy of Starkes Letter; and wrote to him as your honour will see by the inclosd, to raise the Militia with all expedition: but alass! that is a poor resource, a very unhappy dependance! Tho. our only one at present. I have not time to add more than that I shall endeavour to do the best I can till we have assistance, & that I am Yr Honours most Obt Hble Servt

Go: Washington

